DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 05/13/2022.  As directed by the amendment: claims 1 and 10 have been amended and claims 7-9 are withdrawn.  Thus, claims 1-6 and 10-20 are presently pending in the application.
Response to Arguments
Applicant’s arguments filed on 05/13/2022 with respect to the 112 rejection of claims 10-12, regarding a “locking mechanism” has been considered. However, the argument is not persuasive. Although the applicant refers to Figure 28 for showing the claimed feature of a locking mechanism, the figure is not very clear in providing a detailed structure of a locking mechanism positioned within an interior cavity of the tether attachment member. The examiner has maintained the 112 rejection and the drawing objection. Please provide better illustrations detailing the structure of the locking mechanism.
Applicant argues on page 1, the structure described in the specification is shown in the drawings. However, this is not persuasive. The drawings although has reference to a tether attachment member 524, from the Figures it is not clear what that structure is other than a big circle. There is no clear image of what structure corresponds to the circle 524. For example, the epicardial pad 339 is clearly described in the specification and easily identifiable in the illustrations (specifically Figure 24). Please provide additional drawings which makes it clear what the tether attachment structure would look like in use. Furthermore, the locking mechanism identified as 526 is a hashed triangle in the drawings, there are no clear and indefinable structure that represents the locking structure. Based on the drawings it is unclear if the locks 528a, 528b of the locking mechanism 526 are pins that are inserted into said locking mechanism 526. Please provide additional drawings which makes it clear what the locking mechanism and the locks would look in use. In applicant’s other patent applications, See Vidlund et al. 2016/0143736 A1 it is clear from the illustrations what the tether attachment member looks in use and how the locking pin 226 engages the aperture in the tether attachment member. The drawings clearly show the physical structure and operation of the device. 
Applicant’s argument on pages 4-5, regarding Vidlund ‘978 lacking the single tether directly coupled to the valve frame is persuasive. However, upon further consideration a new ground of rejection is made over Vidlund et al. U.S. Publication 2013/0172978 A1 in view of A1 in view of Christianson et al. U.S. Publication 2017/0196688 A1.
Applicant argues on page 5, the prior art Vidlund ‘736 does not disclose an anchor system with a tether formed from a single metal filament. The examiner respectfully disagrees. Vidlund discloses the term “a member” is intended to mean a single member, “a material” is intended to mean one or more materials. Wherein Vidlund discloses one or more tethers 128 (see paragraphs [0047], [0052] and [0061]).
Applicant argues on pages 5-6, the prior art Vidlund ‘736 teaches a pinning mechanism that pierces a tether, there is no disclosure within the reference of how a tip of a pin would frictionally engage a tether. The examiner respectfully disagrees. Vidlund discloses the locking pin intersects the tether passageway and engages a portion of a tether (see paragraphs [0039-0040]), furthermore Vidlund states the locking pin engages or pierces, the piercing option is in alternative to the engaging option (see paragraphs [0056-0057]). Therefore, Vidlund describes a locking mechanism that can engage the tether without piercing as required by the claim language. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism” and “a tether attachment member” as claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  Although, Figures 27-33 describes a “locking mechanism,” a “tether attachment member,” a “position lock” and a “a lock release tool” the structural characteristics of the features are not clearly shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 includes the limitation to a locking mechanism, however it is unclear from the figures what structure the “locking mechanism” encompass. Furthermore, the specification does not provide additional guidance for what specific structure performs the function of the “locking mechanism.”
Claims 13-16 includes the limitation “a position lock” wherein the “position lock [is] operably coupled to the trailing edge of the locking mechanism.” However, it is unclear from the figures what structure imparts the function of a position lock. In addition, as addressed above, it is unclear what structure performs the function of a locking mechanism, therefore it is unclear what a trailing edge of the locking mechanism is and how the coupling of the position lock with the locking mechanism occurs. Furthermore, the specification does not provide guidance for what specific structure performs the function of a position lock.
Claim 17 includes the limitation a “lock release tool,” however, it is unclear from the figures what structure encompasses the “lock release tool.”
Claims 19 and 20 includes the limitation to a “crimping tool,” however, it is unclear from the specification or the figures what structure encompasses the “crimping tool.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12-13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidlund et al. U.S. Publication 2016/0143736 A1. 
Regarding Claim 10, Vidlund et al. discloses an anchor system for securing a tether 128/828 of a prosthetic heart valve, the anchor system comprising: an epicardial anchor 100/800 having a tether attachment member 124/824 defining a tether passageway 835 therethrough (paragraphs [0078-0079]); and a tether 128; and a locking mechanism 826 positioned within a recess 717 of the tether attachment member 124, the locking mechanism 126/826 having a leading tip and being movable from a first position in which the leading tip does not intersect the tether passageway to a second position in which the leading tip intersects the tether passageway (as seen in Figures 4-6 and 14-18), the leading tip of the locking mechanism 126/826 being configured to frictionally engage the tether 128/828 (as seen in Figures 15-18), without piercing the tether (paragraphs [0052], [0057] and [0077-0082]), when the tether 828 passes through the tether passageway 835 and the locking mechanism 826 is in the second position (paragraph [0080-0082f] and Figures 14-18).
Regarding Claim 12, Vidlund et al. discloses wherein the locking mechanism 826 includes a trailing edge 846 (as seen in Figures 17-18, the locking mechanism has a rounded edge and opposing tip) opposite the leading tip 849.
Regarding Claim 13, Vidlund et al. discloses further comprising a position lock 848 (screw driver, see paragraph [0081]) so operably coupled to the trailing edge 846 of the locking mechanism 826, the position lock being rotationally biased to a locked position (the driving tool engages the trailing edge 846 and rotates, see paragraph [0081]).
Regarding Claim 15, Vidlund et al. discloses wherein when the locking mechanism 826 is in the first position, the position lock 848 (screw driver is disengaged or not rotated) is in an unlocked position, and when the locking mechanism is in the second position, the position lock is in the locked position, the rotational bias of the position lock causing the position lock to rotate from the unlocked position toward the locked position as the locking mechanism advances from the first position toward the second position (the rotating of the screw driver into the locking mechanism, pin, causes the locking mechanism to advance from the first position toward the second position, see paragraphs [0081-0082]).
Regarding Claim 18, Vidlund et al. discloses wherein the tether attachment member 824 includes an interior wall, the tether passageway 835 being positioned between the interior wall and the locking mechanism 826.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. U.S. Publication 2013/0172978 A1 in view of Christianson et al. U.S. Publication 2017/0196688 A1.
Regarding Claim 1, Vidlund et al. discloses a prosthetic heart valve 140, comprising: a collapsible and expandable valve frame; a prosthetic valve assembly disposed within the valve frame (paragraphs [0011], [0014], [0033], [0050] and [0058]); a tether 270 extending between a first end and a second end, the second end of the tether being coupled to the valve frame (paragraphs [0070] and [0073]), the tether being formed of a metal filament (see claims 9-10 and Figures 5, 8-9) and having a length sufficient to extend through a ventricular wall when the prosthetic heart valve is implanted in an atrioventricular valve annulus (as seen in Figures 8-9 and paragraphs [0070] and [0073]). Vidlund discloses the term “a member” is intended to mean a single member, “a material” is intended to mean one or more materials. Wherein Vidlund discloses one or more tethers 128 (see paragraphs [0047], [0052] and [0061]). Therefore, Vidlund discloses a single metal tether. Vidlund et al. further discloses an epicardial anchor 100 defining an aperture 112 therethrough, the epicardial anchor configured to receive the first end of the tether within the aperture 112 while the epicardial anchor 100 is positioned against the ventricular wall (as seen in Figure 6). However, Vidlund et al. does not expressly disclose the second end of the tether being directly coupled to the valve frame and being formed of a single filament. Christianson et al. teaches a prosthetic heart valve 10” in the same field of endeavor comprising a collapsible valve frame 340, a prosthetic valve assembly 336 disposed within the valve frame 340 (paragraph [0091] and as seen in Figure 15), a single tether 360 having a first end and a second end (paragraph [0061], one tether), the first end coupled to an epicardial anchor 354 and the second end coupled to the valve frame 340 (paragraphs [0090] and [0093]). Christianson and Vidlund are analogous art that discloses a prosthetic heart valve with a collapsible valve frame and a tether connected to the valve frame and an epicardial anchor for the purpose of assisting in preventing upward movement of the prosthetic heart valve. Rowe discloses alternative embodiments where the tether can include multiple filaments (as seen in Figures 1 and 13) or a single filament (as seen in Figure 15). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vidlund’s tether to be formed of a single filament and attached directly to the valve frame as taught by Christianson et al. for the purpose assisting in preventing upward movement of the prosthetic heart valve.
Regarding Claim 2, Vidlund et al. discloses wherein the metal is a nickel titanium alloy (see claims 9-10).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. U.S. Publication 2013/0172978 A1 in view of Christianson et al. U.S. Publication 2017/0196688 A1 as applied in the rejection above and further in view of Rafiee et al. U.S. Publication 2007/0244556 A1.
Regarding Claims 3, 4, Vidlund et al. does not expressly disclose wherein a majority of the length of the tether has an outer diameter of between about .009 inches and about .027 inches and wherein the majority of the length of the tether has an outer diameter of about .018 inches. Rafiee et al. teaches an elongated tether 350 in the same field of endeavor, the tether having a diameter in the range of 0.015 inches or smaller or up to .20 inches (paragraph [0054]) for the purpose of having a flexible filament that will not stretch and prevents the tether from elongating (paragraph [0054]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vidlund’s tether to have an outer diameter of about 0.15 inches or smaller as taught by Rafiee et al. for the purpose of having a flexible filament that will not stretch and prevents the tether from elongating.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. U.S. Publication 2013/0172978 A1 in view of Christianson et al. U.S. Publication 2017/0196688 A1 as applied in the claim rejection above and further in view of Marchand et al. U.S. Publication 2015/0105817 A1.
Regarding Claims 5, 6, Vidlund et al. does not expressly disclose wherein the second end of the tether is coupled to the valve frame via welding or via swaging. Marchand et al. teaches a tether 72 in the same field of endeavor the tether 72 attached to an expandable frame 40, wherein the tether 72 is attached to the frame 40 using welding or adhesive bonding, soldering, brazing or other means known in the art (paragraphs [0111] and [0122]). Therefore, because welding and swaging are art-recognized equivalents at the time the invention was made, it would have been obvious to one of having ordinary skill in the art it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vidlund’s tether to be attached to the frame using swaging or welding as it is obvious to substitute one securing/fastening means for another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774